HAIRE, Judge,
specially concurring:
I wholeheartedly concur in the majority’s decision that the judgment entered in the trial court must be reversed and the matter remanded for a new trial. I further concur in the majority’s resolution of all issues except that involving punitive damages.
In my opinion the evidence presented concerning any negligence of Arizona Public Service (APS) which could have been considered as a proximate cause of the decedent’s death was barely sufficient to warrant submission to the jury. It is inconceivable to me that, based upon the evidence presented, reasonable jurors could characterize APS’ conduct as wanton or willful so as to justify an award of punitive damages.2 Likewise, I cannot believe, as appears to be the opinion of the majority, that the Arizona Supreme Court’s opinions in DeElena v. Southern Pacific Company, 121 Ariz. 563, 592 P.2d 759 (1979), and Southern Pacific Transportation Company v. Lueck, 111 Ariz. 560, 535 P.2d 599 (1975), were intended to establish a new principle of law for Arizona, enabling a finding of wanton and willful conduct based merely upon simple acts of negligence. While in some cases the nature of repeated acts of negligence by defendant might well constitute sufficient evidence of a callous disregard by the defendant of the rights of a plaintiff, thereby justifying the giving of a punitive damages instruction, this principle cannot be expanded so as to equate, in all cases, simple acts of negligence to that type of conduct which has *483traditionally been recognized as justifying submission to the jury of the issue of punitive damages.

. Apparently the particular jury here involved came to the same conclusion, since it refused to award punitive damages. The issue warrants discussion in this concurrence because of the probability of the recurrence of the punitive damages issue in the event of a new trial.